Citation Nr: 1206733	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to December 1971.  

This case comes to the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD and assigned a 50 percent disability rating effective February 27, 2007.  The veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26(1999).  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in January 2009.  A transcript of that hearing is of record.  

In a rating action, dated in August 2008, the RO denied service connection for bilateral hearing loss.  A notice of disagreement (NOD) with that determination was received in October 2008.  Thereafter, the RO issued a statement of the case (SOC) in April 2009; however, the Veteran did not submit a substantive appeal concerning his claim for service connection for bilateral hearing loss.  Consequently, that issue is not in appellate status and will not be addressed by the Board at this time.  38 C.F.R. § 20.200 (2010).  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by depression, anxiety, difficulty sleeping due to recurrent nightmares, irritability, suicidal ideations, social isolation, and Global Assessment of Functioning (GAF) scores ranging from 47-59, resulting in a disability picture that more nearly approximates that of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show deficiencies in most areas such work, school, family relations, judgment, thinking, or mood; nor does the evidence show an inability to establish and maintain effective relationships.  

2.  The veteran's PTSD is not shown to be productive of impairment which would result from such symptoms as obsessional rituals, illogical, obscure, or irrelevant speech, near continuous panic attacks, inability to function independently, disorientation, or neglect of personal hygiene.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2007, from the RO to the Veteran, which was issued prior to the RO decision in January 2008.  An additional letter was issued in May 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claim at issue.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  The examinations were conducted by medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating PTSD were made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Factual background.

The Veteran served on active duty from April 1970 to December 1971, with service in Vietnam from October 1970 to October 1971.  His military occupational specialty was as a light weapons infantryman.  His DD-214 indicates that he received the National Defense Service Medal, the Vietnam Service Medal with 1 Bronze Service Star, the Vietnam Campaign Medal w/60 device, and the Bronze Star Medal.  The service treatment records do not show complaints, treatment, or diagnosis of PTSD.  

The Veteran's claim for service connection for PTSD (VA Form 21-526) was received in March 2007.  In conjunction with his claim, the Veteran was afforded a VA compensation examination in January 2008.  At that time, it was noted that the Veteran was not currently receiving treatment.  It was noted that the Veteran has been married for 31 years to his first wife; he has two sons.  The Veteran indicated that his marriage tends to be rocky "because I am a hyper person."  He noted difficulty with conflicts with his older son who has had difficulties with drug abuse and a failure to sustain employment.  The Veteran noted no social relationships.  He denied any suicide attempts.  He also denied any history of violence and assaultiveness.  It was noted that the Veteran works for a concrete block factory, and he has worked in the same company for 12 years.  The Veteran reported that he lost his ability to attach to others; he stated that he finds it difficult to be around others.  The Veteran indicated that his quality of life is disturbed by painful effects which are aroused by anything which reminds him of his trauma.  

On mental status examination, the Veteran's appearance was described as clean.  Speech was spontaneous.  He was cooperative, attentive but guarded.  Affect was constricted and mood was anxious.  His attention was intact.  He was well oriented in all three spheres.  His thought process and content were unremarkable.  No hallucinations or delusions were noted.  The Veteran reported difficulty sleeping; he stated that he is frequently awakened by nightmares.  No inappropriate behavior was noted.  The Veteran denied any panic attacks.  There was no suicidal or homicidal ideation.  The Veteran noted that he tended to express anger verbally; he stated "in the past, I used to tear things up... now I'm a verbal abuser when things are not going my way."  Memory was intact.  He is able to maintain minimum personal hygiene.  The pertinent diagnosis was PTSD; the examiner assigned a GAF score of 57.  The examiner noted that the veteran met the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran tends to be negativistic and has difficulties thinking about social interactions which do not proceed as he expects.  The examiner also noted that the Veteran had rocky family relationships due to his irritability, numbing and hypervigilance.  The examiner further noted that the Veteran's mood is often anxious secondary to reexperiencing and reactivity to things.  

At his personal hearing in January 2009, the Veteran maintained that the symptoms caused by his PTSD are more severe than reflected by the rating currently assigned.  It was argued that the PTSD makes it difficult for the Veteran to cope with the stresses of dialy life, causing his extreme anxiety and depression and, at times, some suicidal ideations.  The Veteran testified that he did not have a lot of close friendships as a result of his PTSD.  The Veteran related that he has been employed at the same company for 13 years because he is allowed to be alone most of the time.  The Veteran related that he experiences outbursts of anger to the point that he gets verbally abusive.  The Veteran also reported having experienced road rage.  The Veteran testified that he has problems with suicidal ideations.  The service representative maintains that the Veteran also suffers impaired impulse control and an inability as opposed to difficulty with establishing and maintaining effective relationships at home.  It is argued to those symptoms are not fully compensated by the current disability rating.  

Received in January 2009 were VA progress notes dated from April 2008 to December 2008.  These records show that the Veteran received ongoing clinical attention and treatment for symptoms of his PTSD.  During a clinical visit in April 2008, the Veteran reported feelings of suicidal ideation and depressed mood due to his older son being a thief and stealing from the family.  The Veteran reported difficulty sleeping, hypervigilance, and feeling safe only at home and leaving only to go to work.  He was given a provisional diagnosis of PTSD.  Later in April 2008, the Veteran underwent a psychiatric evaluation.  The Veteran reported a suicidal attempt two years ago when he attempted to drown himself, but he was unsuccessful; he denied any current suicidal ideations or plan.  The diagnosis was PTSD, and he was given a GAF score of 47.  When seen in November 2008, it was noted that the Veteran was clinically stable; he was assigned a GAF score of 59.  

The Veteran was afforded another VA examination in January 2009.  At that time, he reported being on Anti-depressant medications.  The Veteran noted some degree of reduction in emotional distress.  It was noted that the Veteran has been married for 31 years and he has two sons; the oldest son previously struggled with drugs and is now living at home.  The Veteran noted that his marriage continues to go well.  It was noted that the Veteran has few social contacts.  The Veteran denied any suicide attempts or history of violence.  It was also noted that the Veteran is still driving a truck, but he was laid off two weeks ago.  He noted good family relationships but few social contacts; there was some rockiness in his marriage.  

On examination, the Veteran's affect was reported to be normal.  His mood was anxious.  Attention was intact.  He was oriented in all three spheres.  Thought process was unremarkable.  No delusions were noted.  The Veteran noted some suicidal ideations.  The Veteran reported that his sleep is periodically disturbed secondary to nightmares.  The Veteran also reported that he has a preoccupation with things which are not "done my way."  He denied any panic attacks or homicidal thoughts.  The Veteran stated that he was aggressive verbally with others when he gets frustrated and later regrets it.  Memory was normal.  It was noted that the Veteran was currently employed.  The diagnosis was PTSD, and he was assigned a GAF score of 52.  The examiner stated that there was some worsening of avoidance and affective distress since the last examination.  The examiner noted that the Veteran is distant from his family of origin and some rockiness in his marriage.  The examiner further noted that the Veteran's mood is significantly distressed secondary to PTSD.  


III.  Legal Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126(2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  

The severity of the veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267(1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2011).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436(1992).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

After review of the evidentiary record, the Board finds that the criteria are not met for an initial rating in excess of 50 percent for PTSD.  Significantly, the Board finds that the Veteran's PTSD symptoms established by the evidence of record are not the equivalent in severity to those associated with a 70 percent disability rating causing problems such as deficiencies in most areas, or difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  See Mauerhan, 16 Vet. App. at 442.  In this regard, the Board finds that the evidence shows that the Veteran has chronic sleep disturbance due to recurrent nightmares, anxiety, disturbances in motivation and mood, irritability, and moderate impairment in occupational and social functioning due to his PTSD.  On the occasion of the January 2008 VA examination, the Veteran reported difficulty sleeping due to recurring nightmares, irritability and depression; however, he denied having panic attacks.  While the Veteran reported problems with anger outbursts, he denied any episodes of violence.  In addition, the Veteran's speech was reported to be spontaneous; there was no evidence of psychosis, with no delusions or hallucinations.  The examiner assigned a GAF score of 57.  While it was noted that the Veteran has had difficulty sustaining bonds with others and has had a rocky relationship with his wife and family, it is noted that the Veteran is currently employed and has been married for 31 years.  

During the most recent VA examination in January 2009, the examiner noted that there had been some worsening of avoidance and affective distress since the last examination; however, his affect was normal.  Thought process was unremarkable.  No delusions or hallucinations were noted.  He denied any panic attacks.  Impulse control was fair and he denied any episodes of violence.  The Veteran was assigned a GAF score of 52, which reflects a "moderate" disability under DSM-IV.  Overall the clinical findings reflected in the above examination reports reflect symptoms and functional impairment that more closely approximate the sort of problems identified in the criteria for a 50 percent disability, not the criteria for a 70 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  

The Board recognizes that the Veteran has reported occasional suicidal ideations.  During an April 2008 clinical visit, he reported occasional suicidal ideations.  However, when seen in November 2008, the Veteran specifically denied any suicidal ideations.  He again reported suicidal ideations in January 2009; however, he denied any intent or plans related to self harm.  Indeed, none of the VA examiners found that the Veteran exhibited suicidal ideation.  Thus, the Board finds that the Veteran's statements regarding thoughts of committing suicide do not warrant the assignment of a 70 percent disability rating.  That he has experienced on occasion one of the symptoms listed among those typical of a higher rating does not per se mean that he qualifies for the higher rating.  38 C.F.R. § 4.7.  Further supporting this finding is the fact that there is no indication that any occasional suicidal thoughts have resulted in deficiencies as contemplated for a 70 percent rating.  Moreover, while suicidal ideation is among the criteria required for a 70 percent rating, the Board, for the reasons articulated, finds that the Veteran's overall disability picture is more closely aligned with the criteria set for a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  His GAF scores, which were in the 50s, also reflect disability akin to the criteria for the 50 percent rating, not the 70 percent rating.  

There is also no evidence that the Veteran has impaired impulse control such as unprovoked irritability with periods of violence.  See Id.  Moreover, the VA examination reports have not shown during the pendency of this claim that the Veteran has impaired impulse control with periods of violence as a clinical finding.  There is no evidence suggesting that the Veteran had spatial disorientation or neglected his personal appearance and hygiene to the extent that such neglect resulted in deficiencies contemplated by the 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  None of the treatment reports indicates that the Veteran had spatial disorientation or neglected his personal hygiene or appearance.  Accordingly, the Board finds that the evidence reflects that the Veteran's PTSD more nearly approximate the criteria for a 50 percent disability rating, not the criteria for a higher rating.  38 C.F.R. § 4.7; 38 C.F.R. § 4.130, DC 9411.  

Finally, the Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 115(2008).  Generally, the degrees of disability specified in the VA Schedule for Rating Disabilities are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  However, in exceptional cases, extraschedular ratings may be assigned where the schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. Principi, 4 Vet. App. 57, 60(1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The Board finds that referral for extraschedular consideration is not warranted.  His reported symptoms are those contemplated specifically by the rating criteria.  There are no symptoms unaccounted for by the assignment of a schedular rating.  The Veteran has not submitted evidence indicating that his PTSD presented "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular criteria are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Entitlement to an initial rating in excess of 50 percent for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  



ORDER

An initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


